Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 01/11/2022 has been entered.  Claims 1, 3, 7-11, 13-14, and 16-19 have been amended.  No claims have been added or cancelled.  Claims 1-20 are still pending in this application, with claims 1, 11 and 19 being independent.

Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 01/11/2022 have been considered but are moot based on new grounds of rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "receive, from the access point, a probe response to the probe request, wherein the group-addressed indicator is included in the probe response."  It appears that the claim limitation “group-addressed indicator” is received in two difference instances.  First, the claim limitation “group-addressed indicator” is received as stated in independent claim 1.  Second, the claim limitation “group-addressed indicator” is additionally received in “a probe response”.  It is not clear if the claim limitation “group-addressed indicator” is meant to be received only once OR separately in difference messages and thus, renders the claim to be indefinite. 
For examination purposes, the Examiner has applied an interpretation wherein the claim limitation “unicast query” in claim 1 is related to the claim limitation “probe request” in claim 10 and the claim limitation “receive, from the access point in response to the unicast query…” of claim 1 is related to the claim limitation “probe response” in claim 10.

Claim 18 is also rejected based on the same reasoning as claim 18 recites the same claimed subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-8, 10-12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2014/0321449; hereinafter Dong) in view of Seok et al. (US 2014/0286226; hereinafter Seok).
Regarding claim 1, Dong shows 1. A wireless device (Figure 5 shows a terminal performing the method of Figure 1.) comprising: 
a wireless interface to communicate wirelessly with an access point (Figures 1, 5-6; noted terminal includes a wireless transceiver for performing communications with an access point of Figure 6.); and 
at least one processor (Figure 5 shows a processor.) configured to: 
send, to the access point, a unicast query for first information relating to the access point (Figure 1; noted terminal sends an association request messages to an access point.  The association request message serves as a query for association information.); 
receive, from the access point in response to the unicast query, a group-addressed mode indicator set to a first value to specify that the access point has activated a group-addressed transmission of information relating to the access point (Figure 1; Par. 0026, 0030-0031; noted in response to the association request message, the terminal receives an association response message from the access point.  The association response messages includes at least an association identifier (AID).  The AID may refer to a unique identifier allocated by an AP to the STA on a basic service set (BSS) network, and it is a 16-bit sequence.  The thirteenth bit in the address of the terminal in the AID is a multicast unicast indicator bit.  When the access point sends the response to the terminal and the thirteenth bit in the address of the terminal is "1", it indicates that a frame currently transmitted is a multicast frame, and a zeroth bit to a twelfth bit in the address of the terminal are not all "1", it indicates a specific multicast address, and that a receiver of the data frame is a group of terminals but not a single terminal.).
Dong shows all of the elements including the unicast query, as discussed above.  Dong does not specifically show receiving a message targeted to a group address, the message targeted to the group address comprising the fist information relating the access point sought by the unicast query.
However, the above-mentioned claim limitations are well-established in the art as evidenced Seok.  Specifically, Seok shows receiving a message targeted to a group address, the message targeted to the group address comprising the first information relating the access point sought by the unicast query (Figures 12 and 13; Par. 0204-0216; noted when receiving the multicast AID request frame from the STA, the AP may send an AID response frame to the STA in response. The category field 1310 and the action field 1320 may be configured to indicate that the frame is the multicast AID response frame 1300.  The target multicast address field 1330 may be configured to indicate a target multicast address that is requested by the STA by sending the multicast AID request frame.  The AID field 1340 may be configured to indicate an AID that is mapped with the target multicast address.).
In view of the above, having the system of Dong, then given the well-established teaching of Seok, it would have been obvious before the effective filing date of the claimed invention to modify the system of Dong as taught by Seok, in order to provide motivation for providing a frame format that allows data transmission and reception to be done efficiently in a next-generation WLAN system and a frame transmission and reception method based on the frame (Par. 0006 of Seok).
Regarding claim 2, modified Dong shows wherein the receiving of the group-addressed mode indicator occurs while the wireless device is in a pre-associated state with respect to the access point (Dong: Figure 1; Par. 0024-0031; noted that the terminal is in a pre-associated state with respect to the access point as the purpose of the communication of request and response messages are for association purposes.). 
Regarding claim 7, modified Dong shows wherein the at least one processor is configured to: in response to receiving the group-addressed mode indicator set to a second value to specify that the access point has not activated the group-addressed transmission of information relating to the access point, receive an individually addressed message from the access point as a response to a unicast query of the wireless device (Dong: Figure 1; Par. 0026, 0030-0031; noted that the thirteenth bit in the address of the terminal in the AID is a multicast unicast indicator bit.  When the access point sends the response to the terminal and when the thirteenth bit in the address of the terminal is "0" (i.e. indicating a unicast transmission), the zeroth bit to the twelfth bit in the address of the terminal are low-order 13 bits of the AID allocated by the access point to the terminal. When the address of such a terminal is the destination address, the receiver of the data frame is the terminal indicated by the AID in the address of the terminal.). 
Regarding claim 8, modified Dong shows wherein the at least one processor is configured to: in response to receiving an indication from the access point that the access point has not activated group-addressed transmission of information relating to the access point, look for a unicast message from the access point as a response to a unicast query of the wireless device (Dong: Figure 1; Par. 0026, 0030-0031; noted that the thirteenth bit in the address of the terminal in the AID is a multicast unicast indicator bit.  When the access point sends the response to the terminal and when the thirteenth bit in the address of the terminal is "0" (i.e. indicating a unicast transmission), the zeroth bit to the twelfth bit in the address of the terminal are low-order 13 bits of the AID allocated by the access point to the terminal. When the address of such a terminal is the destination address, the receiver of the data frame is the terminal indicated by the AID in the address of the terminal.). 
Regarding claim 10, modified Dong shows send a probe request to the access point (Dong: Figure 1; noted terminal sends an association request messages to an access point.  The association request message serves as a query for association information.  Association requests serves as probe requests.) and receive, from the access point, a probe response to the probe request, wherein the group-addressed mode indicator is included in a probe response (Seok: Figures 12 and 13; Par. 0204-0216; noted when receiving the multicast AID request frame from the STA, the AP may send an AID response frame to the STA in response.). 
Regarding claim 11, Dong shows a method (Figure 5 shows a terminal performing the method of Figure 1.) comprising: 
sending, by a wireless device to an access point, a unicast query for first information relating to the access point (Figure 1; noted terminal sends an association request messages to an access point.  The association request message serves as a query for association information.); and
receiving, by the wireless device from the access point in response to the unicast query, a group-addressed mode indicator set to a first value to specify that the access point has activated a group-addressed transmission of information relating to the access point (Figure 1; Par. 0026, 0030-0031; noted in response to the association request message, the terminal receives an association response message from the access point.  The association response messages includes at least an association identifier (AID).  The AID may refer to a unique identifier allocated by an AP to the STA on a basic service set (BSS) network, and it is a 16-bit sequence.  The thirteenth bit in the address of the terminal in the AID is a multicast unicast indicator bit.  When the access point sends the response to the terminal and the thirteenth bit in the address of the terminal is "1", it indicates that a frame currently transmitted is a multicast frame, and a zeroth bit to a twelfth bit in the address of the terminal are not all "1", it indicates a specific multicast address, and that a receiver of the data frame is a group of terminals but not a single terminal.).
Dong shows all of the elements including the unicast query, as discussed above.  Dong does not specifically show receiving a message targeted to a group address, the message targeted to the group address comprising the fist information relating the access point sought by the unicast query.
However, the above-mentioned claim limitations are well-established in the art as evidenced Seok.  Specifically, Seok shows receiving a message targeted to a group address, the message targeted to the group address comprising the first information relating the access point sought by the unicast query (Figures 12 and 13; Par. 0204-0216; noted when receiving the multicast AID request frame from the STA, the AP may send an AID response frame to the STA in response. The category field 1310 and the action field 1320 may be configured to indicate that the frame is the multicast AID response frame 1300.  The target multicast address field 1330 may be configured to indicate a target multicast address that is requested by the STA by sending the multicast AID request frame.  The AID field 1340 may be configured to indicate an AID that is mapped with the target multicast address.).
In view of the above, having the system of Dong, then given the well-established teaching of Seok, it would have been obvious before the effective filing date of the claimed invention to modify the system of Dong as taught by Seok, in order to provide motivation for providing a frame format that allows data transmission and reception to be done efficiently in a next-generation WLAN system and a frame transmission and reception method based on the frame (Par. 0006 of Seok).
Regarding claims 12, 16, 17 and 18, these claims are rejected based on the same reasoning as presented in the rejection of claims 2, 7, 8 and 10, respectively.
Regarding claim 19, Dong shows a non-transitory machine-readable storage medium comprising instructions that upon execution cause a wireless device (Figure 1 and 7; Par. 0106, 0110; noted terminal to include instructions stored in memory and executed by a processor to perform the method disclosed.) to: 
send, to an access point, a unicast query for first information relating to the access point (Figure 1; noted terminal sends an association request messages to an access point.  The association request message serves as a query for association information.); 
receive, from the access point in response to the unicast query, a group-addressed mode indicator set to a first value to specify that the access point has activated a group-addressed transmission of information relating to the access point (Figure 1; Par. 0026, 0030-0031; noted in response to the association request message, the terminal receives an association response message from the access point.  The association response messages includes at least an association identifier (AID).  The AID may refer to a unique identifier allocated by an AP to the STA on a basic service set (BSS) network, and it is a 16-bit sequence.  The thirteenth bit in the address of the terminal in the AID is a multicast unicast indicator bit.  When the access point sends the response to the terminal and the thirteenth bit in the address of the terminal is "1", it indicates that a frame currently transmitted is a multicast frame, and a zeroth bit to a twelfth bit in the address of the terminal are not all "1", it indicates a specific multicast address, and that a receiver of the data frame is a group of terminals but not a single terminal.).
Dong shows all of the elements including the unicast query, as discussed above.  Dong does not specifically show receiving a message targeted to a group address, the message targeted to the group address comprising the fist information relating the access point sought by the unicast query.
However, the above-mentioned claim limitations are well-established in the art as evidenced Seok.  Specifically, Seok shows receiving a message targeted to a group address, the message targeted to the group address comprising the first information relating the access point sought by the unicast query (Figures 12 and 13; Par. 0204-0216; noted when receiving the multicast AID request frame from the STA, the AP may send an AID response frame to the STA in response. The category field 1310 and the action field 1320 may be configured to indicate that the frame is the multicast AID response frame 1300.  The target multicast address field 1330 may be configured to indicate a target multicast address that is requested by the STA by sending the multicast AID request frame.  The AID field 1340 may be configured to indicate an AID that is mapped with the target multicast address.).
In view of the above, having the system of Dong, then given the well-established teaching of Seok, it would have been obvious before the effective filing date of the claimed invention to modify the system of Dong as taught by Seok, in order to provide motivation for providing a frame format that allows data transmission and reception to be done efficiently in a next-generation WLAN system and a frame transmission and reception method based on the frame (Par. 0006 of Seok).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Seok and Corson et al. (US 2006/0050659; hereinafter Corson).
Regarding claim 3, modified Dong shows all of the elements except wherein the at least one processor is configured to: determine whether the message targeted to the group address answers the unicast query of the wireless device; and in response to determining that the message targeted to the group address does not answer the query of the wireless device, wait for an additional message from the access point. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Corson.  Specifically, Corson shows wherein the at least one processor is configured to: determine whether the message targeted to the group address answers the query of the wireless device; and in response to determining that the message targeted to the group address does not answer the unicast query of the wireless device, wait for an additional message from the access point (Figure 6; Par. 0059; noted the Request (Group Membership Information Change) signal 604 is sent by the group communication module 211, e.g., in response to a change in group membership requirements indicated by a multicast group communication application. In some embodiments, the group communication module 211 starts a Request Retransmission Timer 612 upon sending the Request (Group Membership Information Change) signal 604 and retransmits the Request (Group Membership Information Change) signal 608 if a corresponding Response signal 606 is not received prior to expiry of the Request Retransmission Timer.).
In view of the above, having the system of Dong, then given the well-established teaching of Corson, it would have been obvious before the effective filing date of the claimed invention to modify the system of Dong as taught by Corson, in order to provide motivation to enable the access router to maintain information on active multicast group membership necessary for building the delivery trees (Par. 0006 of Corson).
Regarding claim 13, this claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Claims 4, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Seok and Wang et al. (US 2013/0294321; hereinafter Wang).
Regarding claim 4, modified Dong shows all of the elements except wherein the at least one processor is configured to: receive, from the access point, a message containing information about timing of transmissions of group-addressed messages including information relating to the access point; and based on the information about timing of transmissions of group-addressed messages including information relating to the access point, identify a next scheduled transmission of a group-addressed message including information relating to the access point. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Wang.  Specifically, Wang shows wherein the at least one processor is configured to: receive, from the access point, a message containing information about timing of transmissions of group-addressed messages including information relating to the access point; and based on the information about timing of transmissions of group-addressed messages including information relating to the access point, identify a next scheduled transmission of a group-addressed message including information relating to the access point (Figure 7; Par. 0115, 0124; noted a schedule based eMBMS application, a system operator on the network side controls transmission of eMBMS content, which occurs at a scheduled time. A mobile entity may subscribe to the scheduled transmission and thereby receive content of interest to the mobile user. The Multi-Media Broadcast over a Single Frequency Network (MBSFN) is activated based on a pre-scheduled time slot. The service guide is made available for download by UEs prior to start of the service. Further, the UEs that are interested in the content tune to the designated eMBMS channel based on service schedule. Content offerings available to UEs via EMBMS transmission are limited to the operator's scheduled eMBMS offerings.).
In view of the above, having the system of Dong, then given the well-established teaching of Wang, it would have been obvious before the effective filing date of the claimed invention to modify the system of Dong as taught by Wang, in order to provide motivation for seamless transitions between the dedicated transmission and broadcast transmission of the content (Par. 0009 of Wang).
Regarding claims 14 and 20, these claims are rejected based on the same reasoning as presented in the rejection of claim 4.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Seok and Jokela et al. (US 2008/0151796; hereinafter Jokela).
Regarding claim 5, modified Dong shows all of the elements except a generic advertisement service (GAS) message targeted to the group address.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Jokela.  Specifically, Jokela shows a generic advertisement service (GAS) message targeted to the group address (Figure 4; Par. 0028; noted delivery method field included in GAS response may indicate preferred delivery of frames (i.e. unicast or multicast).).
In view of the above, having the system of Dong, then given the well-established teaching of Jokela, it would have been obvious at the time of filing the application to modify the system of Dong as taught by Jokela, in order to provide motivation for allowing for a limited amount of network service level information to be provided to stations (Par. 0019 of Jokela).
	Regarding claim 15, modified Dong shows all of the elements except wherein the message targeted to the group address comprises a generic advertisement service (GAS) message targeted to the group address or a fast initial link setup (FILS) discovery beacon frame. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Jokela.  Specifically, Jokela shows wherein the message targeted to the group address comprises a generic advertisement service (GAS) message targeted to the group address or a fast initial link setup (FILS) discovery beacon frame (Figure 4; Par. 0028; noted delivery method field included in GAS response may indicate preferred delivery of frames (i.e. unicast or multicast).).
In view of the above, having the system of Dong, then given the well-established teaching of Jokela, it would have been obvious at the time of filing the application to modify the system of Dong as taught by Jokela, in order to provide motivation for allowing for a limited amount of network service level information to be provided to stations (Par. 0019 of Jokela).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Seok and Kim et al. (US 2018/0049240; hereinafter Kim).
Regarding claim 6, modified Dong shows all of the elements except a fast initial link setup (FILS) discovery beacon frame. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows a fast initial link setup (FILS) discovery beacon frame (Par. 0046, 0068; noted the FILS discovery frame may include identifier information (SSID, BSSID) of the AP transmitting the discovery frame. The FILS discovery frame may be transmitted before the beacon frame is transmitted to the STA.).
In view of the above, having the system of Dong, then given the well-established teaching of Kim, it would have been obvious at the time of filing the application to modify the system of Dong as taught by Kim, in order to provide motivation to allow the STA to discover in advance that an AP exists within the corresponding channel (Par. 0046 of Kim).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Seok and Meier et al. (US 2009/0052362; hereinafter Meier).
Regarding claim 9, modified Dong shows all of the elements except wherein the group-addressed mode indicator is included in a beacon. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Meier.  Specifically, Meier shows wherein the group-addressed mode indicator is included in a beacon (Par. 0067-0069; noted MTIM included in the DTIM beacon.).
In view of the above, having the system of Dong, then given the well-established teaching of Meier, it would have been obvious at the time of filing the application to modify the system of Dong as taught by Meier, in order to provide motivation for an effective power-saving solution for unicast and multicast applications (Par. 0012-0013 of Meier).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of U.S. Patent No. 10,750,432 (hereinafter US Pat. 432). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rejections:
Regarding claim 1 of the application, claim of US Pat. 432 shows:
Application
US Pat. 432
1. A wireless device comprising: 

a wireless interface to communicate wirelessly with an access point; and at least one processor configured to: 

send, to the access point, a unicast query for first information relating to the access point; 

receive, from the access point in response to the unicast query, a group-addressed mode indicator set to a first value to specify that the access point has activated a group-addressed transmission of information relating to the access point; and a message targeted to a group address, the message targeted to the group address comprising first information relating to the access point sought by the unicast query.

NOTE: Although the method is performed by an access point, this method is performed in tandem with functions also performed by a wireless device.  In addition, a wireless device must include a transceiver and processor in order to perform such functions.

1. A method comprising: 

determining, by an access point based on at least one criterion that includes a non-time based criterion, whether to activate a group-addressed transmission of information relating to an access network, wherein the determining comprises filtering a field in a query received by the access point from a first wireless device, and determining, based on the field, whether to respond to the query with at least one of: 

using an individually addressed response when the access point determines to activate an individually addressed transmission responsive to the field having a first value, or 

using a group-addressed response when the access point determines to activate the group-addressed transmission responsive to the field having a different second value; 

in response to determining, based on the field, to activate the group-addressed transmission of information relating to the access network, setting, by the access point, a group-addressed mode indicator specifying that the access point is operating in a group-addressed mode where the access point has activated the group-addressed transmission of information relating to the access network; and 

while the access point is in the group-addressed mode, receiving a further response comprising information relating to the access network from a server that is connected to the access point, and transmitting the further response to the first wireless device as a group-addressed transmission.


Regarding claim 2 of the application, claim of US Pat. 432 shows:
Application
US Pat. 432
2. The wireless device of claim 1, wherein the receiving of the group-addressed mode indicator occurs while the wireless device is in a pre-associated state with respect to the access point. 

6. The method of claim 1, wherein the group-addressed mode indicator is included in a beacon or a probe response. 

NOTE: beacon transmission or beacon/probe response reception occurs while devices are in pre-associated step.


Regarding claim 3 of the application, claim of US Pat. 432 shows:
Application
US Pat. 432
3. The wireless device of claim 1, wherein the at least one processor is configured to: determine whether the message targeted to the group address answers the unicast query of the wireless device; and in response to determining that the message targeted to the group address does not answer the query of the wireless device, wait for an additional message from the access point. 

1. … while the access point is in the group-addressed mode, receiving a further response comprising information relating to the access network from a server that is connected to the access point, and transmitting the further response to the first wireless device as a group-addressed transmission. 



Regarding claim 5 of the application, claim of US Pat. 432 shows:
Application
US Pat. 432
5. The wireless device of claim 1, wherein the message targeted to the group address comprises a generic advertisement service (GAS) message targeted to the group address. 

3. The method of claim 1, wherein the transmitting of the further response comprising the information relating to the access network comprises transmitting a generic advertisement service (GAS) message targeted to a group address for receipt of the GAS message by one or more wireless devices including the first wireless device. 


Regarding claim 6 of the application, claim of US Pat. 432 shows:
Application
US Pat. 432
6. The wireless device of claim 1, wherein the message targeted to the group address comprises a fast initial link setup (FILS) discovery beacon frame. 

    4. The method of claim 1, wherein the transmitting of the further response comprising the information relating to the access network comprises transmitting a fast initial link setup (FILS) discovery beacon frame. 


Regarding claim 7 of the application, claim of US Pat. 432 shows:
Application
US Pat. 432
7. The wireless device of claim 1, wherein the at least one processor is configured to: in response to receiving the group-addressed mode indicator set to a second value to specify that the access point has not activated the group-addressed transmission of information relating to the access point, receive an individually addressed message from the access point as a response to a unicast query of the wireless device. 

    2. The method of claim 1, further comprising: prior to determining to activate the group-addressed transmission of information relating to the access network, transmitting, by the access point, information relating to the access network in an individually addressed message; after activating the group-addressed transmission of information relating to the access network: further determining, by the access point based on at least one criterion, whether to activate an individually addressed transmission of information relating to the access network; and in response to the further determining, returning, by the access point, to an individually addressed mode where the access point has activated the individually addressed transmission of information relating to the access network. 


Regarding claim 8 of the application, claim of US Pat. 432 shows:
Application
US Pat. 432
8. The wireless device of claim 1, wherein the at least one processor is configured to: in response to receiving an indication from the access point that the access point has not activated group-addressed transmission of information relating to the access point, look for a unicast message from the access point as a response to a unicast query of the wireless device. 

    2. The method of claim 1, further comprising: prior to determining to activate the group-addressed transmission of information relating to the access network, transmitting, by the access point, information relating to the access network in an individually addressed message; after activating the group-addressed transmission of information relating to the access network: further determining, by the access point based on at least one criterion, whether to activate an individually addressed transmission of information relating to the access network; and in response to the further determining, returning, by the access point, to an individually addressed mode where the access point has activated the individually addressed transmission of information relating to the access network.


Regarding claim 9 of the application, claim of US Pat. 432 shows:
Application
US Pat. 432
9. The wireless device of claim 1, wherein the group-addressed mode indicator is included in a beacon. 

    6. The method of claim 1, wherein the group-addressed mode indicator is included in a beacon or a probe response. 



Regarding claim 10 of the application, claim of US Pat. 432 shows:
Application
US Pat. 432
10. The wireless device of claim 1, wherein the at least one processor is configured to: send a probe request to the access point; and receive, from the access point, a probe response to the probe request, wherein the group-addressed mode indicator is included in [[a]] the probe response

    6. The method of claim 1, wherein the group-addressed mode indicator is included in a beacon or a probe response. 



Regarding claim 11 of the application, claim of US Pat. 432 shows:
Application
US Pat. 432
11. A method comprising: 

sending, by a wireless device to an access point, a unicast query for first information relating to the access point; 

receiving, by the wireless device from the access point in response to the unicast query, a group-addressed mode indicator set to a first value to specify that the access point has activated a group-addressed transmission of information relating to the access point; and a message targeted to a group address, the message targeted to the group address comprising first information relating to the access point sought by the unicast query.

NOTE: Although the method is performed by an access point, this method is performed in tandem with functions also performed by a wireless device.  

1. A method comprising: 

determining, by an access point based on at least one criterion that includes a non-time based criterion, whether to activate a group-addressed transmission of information relating to an access network, wherein the determining comprises filtering a field in a query received by the access point from a first wireless device, and determining, based on the field, whether to respond to the query with at least one of: 

using an individually addressed response when the access point determines to activate an individually addressed transmission responsive to the field having a first value, or 

using a group-addressed response when the access point determines to activate the group-addressed transmission responsive to the field having a different second value; 

in response to determining, based on the field, to activate the group-addressed transmission of information relating to the access network, setting, by the access point, a group-addressed mode indicator specifying that the access point is operating in a group-addressed mode where the access point has activated the group-addressed transmission of information relating to the access network; and 

while the access point is in the group-addressed mode, receiving a further response comprising information relating to the access network from a server that is connected to the access point, and transmitting the further response to the first wireless device as a group-addressed transmission.


Regarding claim 12 of the application, claim of US Pat. 432 shows:
Application
US Pat. 432
12. The method of claim 11, wherein the receiving of the group-addressed mode indicator occurs while the wireless device is in a pre-associated state with respect to the access point. 

6. The method of claim 1, wherein the group-addressed mode indicator is included in a beacon or a probe response. 

NOTE: beacon transmission or beacon/probe response reception occurs while devices are in pre-associated step.


Regarding claim 13 of the application, claim of US Pat. 432 shows:
Application
US Pat. 432
13. The method of claim 11, further comprising: determining, by the wireless device, whether the message targeted to the group address answers the query of the wireless device, and in response to determining that the message targeted to the group address does not answer the unicast query of the wireless device, wait for an additional message from the access point. 

1. … while the access point is in the group-addressed mode, receiving a further response comprising information relating to the access network from a server that is connected to the access point, and transmitting the further response to the first wireless device as a group-addressed transmission. 



Regarding claim 15 of the application, claim of US Pat. 432 shows:
Application
US Pat. 432
15. The method of claim 11, wherein the message targeted to the group address comprises a generic advertisement service (GAS) message targeted to the group address or a fast initial link setup (FILS) discovery beacon frame. 

3. The method of claim 1, wherein the transmitting of the further response comprising the information relating to the access network comprises transmitting a generic advertisement service (GAS) message targeted to a group address for receipt of the GAS message by one or more wireless devices including the first wireless device.


Regarding claim 16 of the application, claim of US Pat. 432 shows:
Application
US Pat. 432
16. The method of claim 11, further comprising: in response to receiving the group-addressed mode indicator set to a second value to specify that the access point has not activated the group-addressed transmission of information relating to the access point, receiving, by the wireless device, an individually addressed message from the access point as a response to a unicast query of the wireless device. 

    2. The method of claim 1, further comprising: prior to determining to activate the group-addressed transmission of information relating to the access network, transmitting, by the access point, information relating to the access network in an individually addressed message; after activating the group-addressed transmission of information relating to the access network: further determining, by the access point based on at least one criterion, whether to activate an individually addressed transmission of information relating to the access network; and in response to the further determining, returning, by the access point, to an individually addressed mode where the access point has activated the individually addressed transmission of information relating to the access network. 


Regarding claim 17 of the application, claim of US Pat. 432 shows:
Application
US Pat. 432
17. The method of claim 11, further comprising: in response to receiving an indication from the access point that the access point has not activated group-addressed transmission of information relating to the access point, look for a unicast message from the access point as a response to a unicast query of the wireless device. 

    2. The method of claim 1, further comprising: prior to determining to activate the group-addressed transmission of information relating to the access network, transmitting, by the access point, information relating to the access network in an individually addressed message; after activating the group-addressed transmission of information relating to the access network: further determining, by the access point based on at least one criterion, whether to activate an individually addressed transmission of information relating to the access network; and in response to the further determining, returning, by the access point, to an individually addressed mode where the access point has activated the individually addressed transmission of information relating to the access network.


Regarding claim 18 of the application, claim of US Pat. 432 shows:
Application
US Pat. 432
18. The method of claim 11, wherein the group-addressed mode indicator is included in a beacon or a probe response. 

6. The method of claim 1, wherein the group-addressed mode indicator is included in a beacon or a probe response.


Regarding claim 19 of the application, claim of US Pat. 432 shows:
Application
US Pat. 432
19. A non-transitory machine-readable storage medium comprising instructions that upon execution cause a wireless device to: 

send, to an access point, a unicast query for first information relating to the access point; 

receive, from the access point in response to the unicast query, a group-addressed mode indicator set to a first value to specify that the access point has activated a group-addressed transmission of information relating to the access point; and a message targeted to a group address, the message targeted to the group address comprising first information relating to the access point sought by the unicast query.
NOTE: Although the method is performed by an access point, this method is performed in tandem with functions also performed by a wireless device.  The wireless device must include instructions stored in memory and executed by a processor in order to perform the functions shown.

1. A method comprising: 

determining, by an access point based on at least one criterion that includes a non-time based criterion, whether to activate a group-addressed transmission of information relating to an access network, wherein the determining comprises filtering a field in a query received by the access point from a first wireless device, and determining, based on the field, whether to respond to the query with at least one of: 

using an individually addressed response when the access point determines to activate an individually addressed transmission responsive to the field having a first value, or 

using a group-addressed response when the access point determines to activate the group-addressed transmission responsive to the field having a different second value; 

in response to determining, based on the field, to activate the group-addressed transmission of information relating to the access network, setting, by the access point, a group-addressed mode indicator specifying that the access point is operating in a group-addressed mode where the access point has activated the group-addressed transmission of information relating to the access network; and 

while the access point is in the group-addressed mode, receiving a further response comprising information relating to the access network from a server that is connected to the access point, and transmitting the further response to the first wireless device as a group-addressed transmission.



Claims 4, 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Pat. 432 in view of Wang.
Regarding claim 4 of the application, US Pat. 432 shows all of the elements except wherein the at least one processor is configured to: receive, from the access point, a message containing information about timing of transmissions of group-addressed messages including information relating to the access point; and based on the information about timing of transmissions of group-addressed messages including information relating to the access point, identify a next scheduled transmission of a group-addressed message including information relating to the access point. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Wang.  Specifically, Wang shows wherein the at least one processor is configured to: receive, from the access point, a message containing information about timing of transmissions of group-addressed messages including information relating to the access point; and based on the information about timing of transmissions of group-addressed messages including information relating to the access point, identify a next scheduled transmission of a group-addressed message including information relating to the access point (Figure 7; Par. 0115, 0124; noted a schedule based eMBMS application, a system operator on the network side controls transmission of eMBMS content, which occurs at a scheduled time. A mobile entity may subscribe to the scheduled transmission and thereby receive content of interest to the mobile user. The Multi-Media Broadcast over a Single Frequency Network (MBSFN) is activated based on a pre-scheduled time slot. The service guide is made available for download by UEs prior to start of the service. Further, the UEs that are interested in the content tune to the designated eMBMS channel based on service schedule. Content offerings available to UEs via EMBMS transmission are limited to the operator's scheduled eMBMS offerings.).
In view of the above, having the system of US Pat. 432, then given the well-established teaching of Wang, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat. 432 as taught by Wang, in order to provide motivation for seamless transitions between the dedicated transmission and broadcast transmission of the content (Par. 0009 of Wang).
Regarding claims 14 and 20 of the application, these claims are rejected based on the same reasoning as presented in the rejection of claim 4.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080198771 A1 – relates to enabling data receivers in a multicast network to access data indicating active multicast groups that may be joined.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413